Citation Nr: 9907547	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, including as secondary to service-connected 
emphysema with bronchitis.
 
2.  Entitlement to an increased evaluation for service-
connected bronchitis with emphysema, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO).  By a rating decision 
dated in December 1992, the RO denied an evaluation in excess 
of 30 percent for service-connected bronchitis with 
emphysema.  In November 1993, the veteran and his spouse 
appeared and gave testimony at a hearing before a hearing 
officer at the RO.  By a rating decision in February 1994, 
the RO denied service connection for cardiopulmonary 
disorder, including as secondary to service-connected 
bronchitis with emphysema.  In August 1994, the veteran 
testified at another personal hearing at the RO.  The case 
was previously before the Board in October 1996, at which 
time it was remanded to the RO.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current cardiovascular disorder and the veteran's period of 
active military service. 

2.  There is no medical evidence of a nexus between any 
current cardiovascular disorder and the veteran's service-
connected bronchitis with emphysema.

3.  The veteran's service-connected bronchitis with emphysema 
is no more than moderately severe with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction; pulmonary function 
tests reveal FEV-1 of 91 percent predicted, FEV-1/FVC of 73 
percent, and diffusion capacity for carbon monoxide of 111 
percent of predicted.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cardiovascular disorder, including as secondary to 
service-connected emphysema with bronchitis, is not well-
grounded.  38 U.S.C.A. § 5107(a0 (West 1991). 

2.  The schedular criteria for a rating in excess of 30 
percent for service-connected bronchitis with emphysema have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Code 6600 (prior and subsequent 
to October 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cardiovascular Disorder Secondary to Service-Connected
Respiratory Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303. If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic 
disabilities, such as cardiovascular disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, a veteran claiming entitlement to VA benefits has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well- grounded.  38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") has defined "well-grounded claim" 
as a "plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  Id.  A claim must be more than just an allegation; 
a claimant must submit supporting evidence. Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

In general, a well-grounded claim for service connection 
requires competent evidence of (1) current disability; (2) 
incurrence or aggravation of a disease or injury in service; 
and (3) a nexus between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Moreover, medical evidence of causation is also 
necessary to well-ground a secondary service connection 
claim.  See generally Reiber v. Brown, 7 Vet.App. 513 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

With regard to the veteran's cardiovascular disability claim, 
the record is somewhat ambiguous as to whether or not there 
is a medical diagnosis of current disability.  However, the 
Board observes that in November 1997, the veteran was 
afforded a VA examination in which the veteran himself 
reported a history of cardiac disease.  On physical 
examination, the examiner commented that he had probable 
mitral valve prolapse with what was regarded as clinically 
insignificant mitral regurgitation.  However, the examiner 
noted no significant cardiac cause for his symptomatology, 
and the examiner also commented that there was no evidence 
for the existence of a cardiovascular disability.  At any 
rate, the Board finds that for purposes of determining the 
well-groundedness of the veteran's claim, the clinical 
findings of probable mitral valve prolapse should be viewed 
as sufficient medical evidence of current cardiovascular 
disability.  

However, what continues to be lacking with regard to this 
claim is medical evidence showing a nexus between a 
cardiovascular disorder and the veteran's period of active 
military service or his service-connected bronchitis with 
emphysema.  There is no medical evidence showing a 
cardiovascular disorder during service.  Although a service 
medical record (somewhat illegible) may refer to a murmur, 
the veteran's cardiovascular system was clinically evaluated 
as normal on discharge examination, and a VA cardiovascular 
examination in November 1967 revealed no murmur and resulted 
in a cardiovascular diagnosis of "no cardiovascular disease 
found at this clinical examination."  Moreover, there is no 
medical evidence showing that a cardiovascular disorder was 
manifested during the one year period after the veteran's 
discharge from service, nor is there otherwise any medical 
evidence of a continuity of symptoms after service to link 
any current cardiovascular disorder to service.  

It appears from the record that the veteran's main contention 
is that his service-connected bronchitis with emphysema 
either caused or aggravated a cardiovascular disorder.  
However, there is also no medical evidence suggesting any 
aggravation of a cardiovascular disorder by such service-
connected disability.  In this regard, the Board observes 
that the VA examiner who conducted the November 1997 
examination specifically considered the question of any 
relationship and indicated that he could find no evidence 
that there was any cardiovascular disability caused by or 
aggravated by any respiratory disability.  

The Board emphasizes that law provides that, with respect to 
questions involving diagnosis or medical causation, medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

The veteran's representative requests the Board to remand for 
a new examination.  However, the VA examination in November 
1997 appears to have been fully adequate.  At any rate, as 
the veteran has not presented a well-grounded claim, the duty 
to assist the veteran to include another VA examination does 
not arise.  See Slater v. Brown, 9 Vet. App. 240 (1996); 
Franzen v. Brown, 9 Vet. App. 235 (1996).  

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim for service connection 
denied herein.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  Moreover, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Finally, in reaching its determinations, the Board recognizes 
that the RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well-grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well-
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Increased Evaluation for Service- Connected Bronchitis with 
Emphysema

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for service-
connected bronchitis with emphysema is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well-
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  After reviewing the evidence, 
including the June 1997 report of VA examination, the Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

Service connection for a respiratory condition (compensable) 
has been in effect since 1967.  The 30 percent evaluation has 
been in effect since February 1980.

The schedular criteria for evaluating respiratory disorders 
were changed effective October 7, 1996.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  It is observed that the RO has evaluated the 
veteran's claim for an increased evaluation for his 
respiratory disorder in accordance with both the old and new 
rating criteria.

The "old" criteria, in effect prior to October 7, 1996, 
provided that a 30 percent rating was warranted when chronic 
bronchitis was moderately severe with a persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction.  A 60 percent 
rating, was warranted when chronic bronchitis was severe with 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment.  38 C.F.R. § 4.97, Code 6600.

Disability evaluations for respiratory disorders under the 
new criteria are, in part, established by specific test level 
results upon administration of pulmonary function tests after 
improvement by bronchodilatation.  See Federal Register, 
Volume 61, No. 173, September 5, 1996, page 46720-
46731.(Comments to Final Rule).  Under the "new" rating 
criteria, which became effective on October 7, 1996, a 30 
percent rating is warranted for chronic bronchitis when there 
is a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 
to 70 percent, or diffusion capacity of carbon monoxide, 
single breath (DLCO) of 56 to 65 percent predicted.  A 60 
percent rating is warranted when there is a FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO 
of 40 to 55 percent predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  38 C.F.R. § 4.97, Code 6600 (effective from October 
7, 1996).

The veteran was afforded a respiratory examination in June 
1997.  The veteran complained of exertional dyspnea with a 
daily cough which intermittently produces mucoid sputum, 
quantity less than one ounce.  The examiner observed that the 
veteran had undergone repeated pulmonary function testing 
since 1985 with values that are essentially unchanged over 
that period.  Values obtained in conjunction with that most 
recent examination were (premedication) FVC 4.37 which was 91 
percent of predicted, FEV1 of 3.19 which was also 91 percent 
of predicted, and an FEV1 to FVC ratio was 73 percent.  His 
diffusing capacity for carbon monoxide was 28 or 111 percent 
of predicted.  Auscultation revealed normal breathe sounds 
bilaterally.  The examiner construed the values returned as 
entirely within the range of normal limits.  The examiner 
additionally commented that the veteran had undergone 
extensive cardio pulmonary evaluation in 1992, which 
essentially showed normal cardiac and pulmonary function.  
There was no evidence of cor pulmonale, cyanosis or clubbing 
of the extremities.  The diagnosis were: 1) Chronic 
bronchitis fulfilled by history of chronic cough; that 
condition was considered probably multifactorial in etiology 
with contributing factors of previous smoking and aspiration 
of gastric acid.  There were no structural changes for 
significant emphysema based on airway obstruction or changes 
in X-ray; 2) Gastroesophageal reflux, chronic and clinically 
significant; 3) Probable sleep apnea; 4) Dyspnea on exertion 
which the examiner commented was totally out of proportion to 
cardiopulmonary function.  The examiner considered that in 
large part such was attributable to deconditioning and 
anxiety; 5) Chronic anxiety; 6) Prostatitis; and 7) Post 
thoracotomy pain syndrome.  The examiner also commented that 
at the present time evidence for significant structural 
change to the lungs was minimal at best.

In the context of the old criteria, pulmonary function tests 
do not severe ventilatory impairment such as to warrant the 
higher evaluation.  Under the new criteria, the current 
results, likewise, do not demonstrate that a higher 
evaluation is warranted.  As the clear preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent under either the old or the new criteria, it follows 
that there is not such a state of equipoise of the negative 
evidence with the positive evidence to otherwise provide a 
basis for favorable resolution of the veteran's appeal on the 
increased rating issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


- 9 -


- 2 -


